In 1851 George W. Anderson owned lots A and B. In that year he sold lot B to one Dearborn, whose heirs, May 6, 1867, sold to one Hook, who sold to the plaintiff February 8, 1870. January 21, 1857, George W. Anderson sold lot A to the defendant. There was no reservation of a right of way over lot B in favor of lot A; but the defendant had no way of getting off his land except over lot B, as I understand the referee's report. The authorities sustain the position that there was a way of necessity over lot B. See authorities cited in 2 Bouv. Law Dict. 637.
Judgment on the report.